Citation Nr: 0712457	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  03-05 487	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include neck pain.

2.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which determined that no new and 
material evidence had been received to reopen the veteran's 
previously denied claim for entitlement to service connection 
for a low back disorder and denied the veteran's claim for an 
increased rating for migraine headaches.  

In October 2002, the appellant testified before a Decision 
Review Officer at the RO.  In June 2004, the appellant again 
testified at a Video Conference hearing at the RO before an 
Acting Veterans Law Judge who has resigned from the Board.  
Copies of the hearing transcripts are associated with the 
record.  

Subsequently, in March 2005, the Board found that new and 
material evidence has been received and reopened the 
veteran's service connection claim for a low back disorder.  
The case was then remanded to the RO for additional 
development.  

In September 2006, the RO increased the evaluation for the 
veteran's migraine headaches to 10 percent.  As that award 
was not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in a February 2007 letter, the veteran 
waived his right to a second hearing before a Veterans Law 
Judge currently at the Board.  There is no further indication 
that the veteran or his representative have requested that a 
hearing be scheduled, thus, the Board deems the veteran's 
right to a hearing waived.  38 C.F.R. §§ 20.700-20.704 
(2006).  This case is now before the Board for further 
appellate consideration.  




FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's low back disorder, including neck 
pain, and active service.

2.  The veteran's migraine headache, with prostrating 
attacks, averages once per month over the last several 
months.

3.  The medical evidence does not show very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A low back disorder, to include neck pain, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a schedular rating of 30 percent for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in March and 
September 2005 and May 2006, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish service connection and increased rating, of what VA 
would do or had done, what evidence he should provide, to 
include alternative forms of evidence, informed the appellant 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claims, and asked him to provide any information in his 
possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received the 
veteran's records from the Social Security Administration 
(SSA) and various private treatment records.  Further, in 
compliance with the Board's March 2005 remand, the veteran 
was examined for his low back disorder, with neck pain, and 
migraine headaches and the examiners provided the requested 
etiology opinion.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claims, which VA has not sought.  In September 
2006, VA readjudicated the appeal and issued a supplemental 
statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's March 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a May 2006 
VA letter, the appellant was provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or an effective date, if service connection or 
increased rating was granted on appeal.  When implementing 
the award for an increased rating for migraine headaches, the 
RO will address any notice defect with respect to the 
effective date.  Significantly, the veteran retains the right 
to appeal any effective date assigned by the RO.  On the 
other hand, since the veteran's service connection claim for 
a low back disorder is being denied, no disability rating or 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.   

The Board finds that the evidence of record - service medical 
records, private medical treatment records and lay statements 
-- is adequate for determining whether the criteria for 
service connection and increased rating have been met.  
Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection Claim

The veteran contends that his low back disorder, to include 
back pain, was incurred during military service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic 
within one year of discharge from service, such as arthritis, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  

In support of his claim, the veteran testified at a video 
conference hearing that he experienced back pain while in 
service starting in 1990.  Service medical records show that 
the veteran had complained of, and was treated for low back 
pain during active service associated with urinary tract 
infection.  In September 1990, the veteran was noted to have 
low back strain.  However, there was no diagnosis of a 
chronic low back condition shown in service for his low back 
condition.  His separation examination report dated in March 
1997 only documented urinary tract infection.  Upon 
discharge, the veteran was found to be clinically normal for 
his back and lower extremities.  Further, the claims file 
contains no evidence of any trauma or instances of injury 
relating to his back disorder during active service.

Post-service medical evidence includes private treatment 
records, radiology reports, and VA examinations.  In May 
1998, the veteran underwent a VA general medical examination, 
where X-rays revealed no narrowing of disc space, osteophyte 
formation, fractures, dislocations, or destructive lesions.  
As a result, the examiner found no objective medical evidence 
to explain the veteran's low back pain.  As mentioned 
earlier, in March 2005, the Board reopened the veteran's 
service connection claim for a low back disorder, to include 
neck pain.  In its decision, the Board found that the newly 
submitted evidence, including an October 2001 radiology 
report from Greenwood Leflore Hospital, contains a current 
diagnosis of a low back disorder.  Subsequent treatment 
records from A. Chiou, M.D., T. L. Windham, M.D., and S. K. 
Rushing, M.D., between November 2001 and April 2004, 
continued to show treatment for the veteran's low back 
disorder and neck pain.  

In June 2006, the veteran underwent a VA spine examination.  
X-rays of the veteran's cervical spine revealed anterior 
cervical fusions extending from C3 through C6.  X-rays of the 
lumbar spine were within normal limits.  The examiner 
diagnosed the veteran with status post anterior cervical 
effusion and disk excision C3 through C6 and very mild spinal 
stenosis from L4 through L5.  After reviewing the veteran's 
medical and service history, the examiner could not provide a 
favorable nexus opinion linking the veteran's cervical and 
lumbar spine disorders to service.  

After carefully reviewing the veteran's claims file, the 
Board finds that there is no objective medical evidence 
linking his low back disorder with neck pains to service.  
Further, the Board observes that the treatment and diagnosis 
of the veteran's low back was not within one year of the 
veteran's separation from service.  Thus, service connection 
on a presumptive basis, under 38 C.F.R. §§ 3.307 and 3.309, 
is not warranted.  In the absence of competent medical 
evidence linking his low back disorder, to include neck 
pains, to service, the veteran's claim must be denied. 

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and his back disorder, with neck pains.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Rating Claim

The veteran contends that a disability rating in excess of 10 
percent should be assigned for his migraine headaches to 
reflect more accurately the severity of his symptomatology.  
On the occasion of the aforementioned hearing on appeal, the 
veteran testified that he experienced headaches 2 to 3 times 
a week and had trouble sleeping due to these headaches.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Migraine headaches have been rated 10 percent disabling for 
the entire appeal period under Diagnostic Code 8100.  The VA 
Rating Schedule provides that neurological and convulsive 
disorders are to be rated in proportion to the impairment of 
motor, sensory, or mental functions.  Consider especially 
psychotic manifestations, complete or partial loss of use of 
an extremity, speech disturbance, impairment of vision, of 
gait, tremors, visceral manifestations, injury to the skull, 
and etc.  38 C.F.R. § 4.120 (2006).

Under Diagnostic Code 8100, a 10 percent evaluation for 
migraine headaches requires characterstic prostrating attacks 
averaging 1 in 2 months, over the last several months.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent evaluation requires 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2006).

At the June 2006, VA neurological examination for his 
migraine headaches, the veteran reported 4 to 5 prostrating 
headaches in the past six months.  He also experienced less 
prostrating headaches on a daily basis.  Private treatment 
records show complaints of and treatment for chronic 
headaches in August and November 2001, January and December 
2002, April, August, and December 2003, April 2004, and April 
2005.  Given the above evidence, the Board finds that the 
frequency of treatment for headaches is consistent with the 
veteran's reported history to the examiner.  Comparing these 
manifestations with the criteria of the Rating Schedule, the 
Board finds that the veteran's prostrating attacks occur on 
an average of once a month, for the last several months, and 
the criteria for a schedular 30 percent rating under 
Diagnostic Code 8100 are more nearly approximated.  

The Board finds that the symptomatology required for a 50 
percent rating have not been met.  There is no evidence that 
these headaches occurred more than once a month or produced 
severe economic inadaptability.  Therefore, a disability 
rating of 50 percent is not warranted.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  The veteran testified to his early 
retirement due to disabilities, to include low back and neck 
pain and migraine headaches.  In a January 2002 letter, Dr. 
Chiou suggested that the veteran retire due to his back 
disorder.  Further, there is no competent evidence that the 
veteran's migraine headaches have resulted in frequent 
hospitalizations.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's service-connected migraine 
headache warrants a 30 percent disability rating under 
Diagnostic Code 8100.


ORDER

Service connection for a lumbar spine disorder is denied.

An increased rating of 30 percent for migraine headache is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


